Citation Nr: 1314994	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  10-49 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Eligibility for the one-time payment for the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The claimant has no recognized service.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.
 

CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2012); American Recovery and Reinvestment Act of 2009, Pub.L. No. 111-5, § 1002, 123 Stat. 115; 38 C.F.R. § 3.203 (2012).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

This case relates to eligibility for a one-time payment from the FVEC fund, which is governed by the American Recovery and Reinvestment Act of 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases."); Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) (noting that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department to be submitted to the service department for review).  In this case, the claimant was provided with the required notification in November 2010 and September 2012.  While these notifications were after the initial adjudication of the claim, in September 2009, after the notifications the appellant's claim was again adjudicated, in January 2013.  

Moreover, in this case the law, not the facts, are dispositive of this appeal, and the duties to notify and assist imposed by the VCAA are inapplicable to this claim.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004); see also 38 C.F.R. § 3.159 (d) (noting VA will refrain from or discontinue providing assistance in obtaining evidence when the application indicates there is no reasonable possibility that assistance would substantiate the claim, including circumstances where the claimant is ineligible for the benefit sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility).  As set forth in more detail below, the service department has certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In light of the binding certification, any VCAA error is non-prejudicial as the claimant is not entitled to the benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003); see also Palor, 21 Vet. App. at 332 ("Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.").

Law and Analysis

The claimant seeks entitlement to a one-time payment from the FVEC Fund based upon his service in the Philippines during World War II.

By way of history, during World War II, various military units of the Commonwealth of the Philippines were incorporated into the United States Armed Forces of the Far East by an order of President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).

Pursuant to the American Recovery and Reinvestment Act of 2009, Congress established the "Filipino Veterans Equity Compensation Fund" (FVEC fund) and authorized VA to make one-time payments from the fund to eligible persons who submitted a claim within the one-year period beginning on the date of enactment.  Pub.L. No. 111-5, § 1002, 123 Stat. 115.  The act defined the term "eligible person" as any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  When the claimant does not submit evidence of service that meets the requirements of 38 C.F.R. § 3.203(a), VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2012).

In this case, the threshold question for entitlement to the one-time payment under the FVEC is whether the claimant has qualifying service for VA purposes.  The claimant contends he served with the United States Armed Forces, specifically in the Commonwealth of the Philippines in an organized gorilla force.  He asserts that the various service verification records, including a March 2006 letter from the National Personnel Records Center (NPRC), represent sufficient proof of his service.

In that regard, a June 1993 AGNR2 form from the General Headquarters of the Army of the Philippines noted that an individual with a name set forth for the claimant above was listed on the gorilla roster of the headquarters of the 1st Battalion WPMD from January 28, 1945 to June 22, 1945.  In addition, a Form No. 55 from the Commonwealth of the Philippines, Philippine Army, indicated that an individual with a name one letter off from the claimant's last name and with the same service number as listed in the June 1993 AGNR2 form was enlisted in the 71st Infantry Regiment in September 1943 and received an honorable discharge in December 1946.  In addition, the claimant submitted a March 2006 letter from the NPRC that stated an individual with a name listed above served in the Armed Forces of the United States from January 28, 1945 to June 22, 1945, at which point he was honorably discharged.

In addition to the foregoing, the RO has sought verification of service from the NPRC on several occasions.  In the claim, he reported service with "E CO 2 BN 71ST INF REGT."  The RO requested verification of this service and an August 2009 response from the NPRC to an RO request indicated that the claimant's name was not shown in the official records and archives on file that lists the members of the Philippine Commonwealth Army and recognized guerillas in the service of the United States Armed Forces.  As the August 2009 response from the NPRC did not address and appeared to be at odds with its March 2006 letter submitted by the claimant, the RO requested clarification using four permutations of the claimant's name.  The subsequent February 2010 response from the NPRC reiterated that the claimant's name was not shown in the official records and archives on file that lists the members of the Philippine Commonwealth Army and recognized guerillas in the service of the United States Armed Forces.  Following another request for clarification, the September 2010 NPRC response indicated that the "negative determination supersedes all determinations" and that the positive determination was for an individual with similar first and last names as the claimant, but with a different middle initial.  It is noted that the claimant has always used the same middle initial.  The RO again asked for reconsideration and noted that the claimant was listed in the Reconstructed Recognized Guerrilla Roster (RRGR).  The October 2010 NPRC response indicated that this negative determination superseded all prior determinations and that the records cited by the RO belonged to another individual.  The RO requested one final verification of service from the NPRC based on an Affidavit for Philippine Army Personnel and the fact that the claimant was listed in the RRGR.  In November 2012, however, the NPRC again concluded that no change was warranted to the prior negative service certification.  

In sum, the NPRC has certified 5 times that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board recognizes that the NPRC did certify membership in the recognized gorillas in a March 2006 letter; however, since that time the NPRC has clarified that the certification was for an individual with a different middle initial as the claimant and that the claimant does not have the requisite service.

The NPRC has duly considered the claimant's application for VA benefits and reviewed the above documentation of the claimant's service, and in response, certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas.  The Board is not free to ignore the certification of the NPRC as this verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992); see Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department refuses to verify the claimed service, the applicant's only recourse lies within the service department, not with VA).  Accordingly, the claimant may not be considered a Veteran for the purpose of establishing entitlement to the one-time payment from the FVEC Fund.

In reaching this conclusion, the Board wishes to emphasize that it remains sympathetic to the claimant and does not question the sincerity of his belief that he is entitled to VA benefits.  Nevertheless, the Board is without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  Accordingly, the claim for entitlement to the one-time payment from the FVEC Fund must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


